 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Mark Biliack,                                      No. CV-16-03631-PHX-DJH
10                   Plaintiff,                         ORDER SETTING HEARING
11   v.
12   Paul Revere Life Insurance Company, et al.,
13                   Defendants.
14
            This matter is before the Court on its own review. The Court will set a status hearing
15
     in this case as it relates to Defendants’ Motions for Summary Judgment and the numerous
16
     recent filings by Plaintiff. Lead counsel for each party shall appear at the hearing. The
17
     Court notes that roughly 3,000 pages of briefing and exhibits have been filed on the docket
18
     related to the Motions for Summary Judgment and the Motions are not yet fully briefed.
19
     The Court also notes that it gave Plaintiff a final oppourtunity to file complying Responsive
20
     pleadings to the Motions for Summary Judgment and Ordered that all such documents be
21
     filed by Noon on Friday, November 8, 2019. Over a dozen documents were filed by
22
     Plaintiff after this extended deadline passed. (Docs. 425, 426, 427, 428, 429, 430, 431,
23
     432, 433, 434, 435, and 436). The Parties shall be prepared to discuss whether specific
24
     fact issues are in dispute that would preclude the Court from granting summary judgment
25
     as to each of the three Motions. Plaintiff shall be prepared to discuss the late-filed
26
     documents.
27
            Accordingly,
28
            IT IS HEREBY ORDERED setting this matter for a Hearing on November 13,
 1   2019 at 3:30 p.m. in Courtroom 605 of the Sandra Day O’Connor United States
 2   Courthouse at 401 W. Washington Street in Phoenix, Arizona 85003.
 3         IT IS FURTHER ORDERED that the parties shall not file any other items on the
 4   docket prior to the hearing tomorrow.
 5         Dated this 12th day of November, 2019.
 6
 7                                            Honorable Diane J. Humetewa
 8                                            United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
